Citation Nr: 0320168	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
ankle sprains.

2.  Entitlement to service connection for a skin rash, to 
include ringworm.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased evaluation for right 
bunionectomy, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for left 
bunionectomy, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for residuals of 
resection of the small bowel, currently evaluated as 20 
percent disabling.

8.  Entitlement to an increased evaluation for hypertension 
(HTN) with systolic murmur and left ventricular hypertrophy, 
currently evaluated as 10 percent disabling.

9.  Entitlement to an initial compensable evaluation for 
degenerative joint disease (DJD) of the lumbar spine from 
September 1, 1997, to August 8, 2000.

10.  Entitlement to an initial evaluation in excess of 10 
percent for DJD of the lumbar spine from August 9, 2000, to 
September 29, 2002.

11.  Entitlement to an initial evaluation in excess of 40 
percent for DJD of the lumbar spine, commencing September 30, 
2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

Although the veteran perfected her appeal of the issue of 
entitlement to an increased evaluation for hemorrhoids, she 
withdrew her appeal of this issue at her November 2002 Travel 
Board hearing before the undersigned Veterans Law Judge.  
Therefore, this issue is no longer for appellate 
consideration.

The issues of entitlement to service connection for varicose 
veins and for a skin rash, for initial staged evaluations for 
DJD of the lumbar spine, and an increased evaluation for HTN 
will be addressed in the subsequent remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record showing current 
bilateral ankle sprains.  

3.  The veteran's migraine headaches are manifested by 
headaches occurring from two to seventeen times a month and 
lasting from hours to days, without evidence of prostrating 
headaches productive of severe economic inadaptability.

4.  The veteran's residuals of a right bunionectomy are 
productive of no more than complaints of pain, primarily in 
the forefoot; the disability is not productive of moderately 
severe symptomatology.

5.  The veteran's residuals of a left bunionectomy are 
productive of no more than complaints of pain in left 
forefoot with objective evidence of tenderness along the 1st 
metatarsal joint; the disability is not productive of 
moderately severe symptomatology.

6.  The veteran's post operative residuals of a small bowel 
resection are manifest by B12 deficiency and anemia requiring 
therapy and supplements; there is no objective evidence of a 
definitive interference with absorption and nutrition, to 
include impairment of health with definite weight loss.


CONCLUSIONS OF LAW

1.  Chronic bilateral ankle sprains were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2002).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right foot bunionectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5280, 5284 (2002).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left foot bunionectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5280, 5284 (2002).

5.  The criteria for an evaluation in excess of 20 percent 
for post operative residuals of a small bowel resection have 
not been met.  38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 3.102, 3.159, 3.321(b)(1), 3.326, 4.7, 
4.114, Diagnostic Code 7328 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in March 2001, that VA would obtain all relevant 
evidence in the custody of VA or any other federal agency she 
identified.  She was also advised that it was her 
responsibility to either send medical treatment records from 
her private physician regarding treatment for her claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for her.  The veteran was 
advised of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), in the September 2001 
letter.  The duty to notify the appellant of the necessary 
evidence and of her responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and her VA treatment 
records have been associated with the claims file.  The 
claimant was notified of the need for VA examinations, and 
several were accorded her.  The veteran was asked to advise 
VA if there were any other information or evidence she 
considered relevant to her claim so that VA could help her by 
getting that evidence.  She was also advised what evidence VA 
had requested, and notified in the statement and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection

Factual Background

The veteran's service medical records indicate that she was 
treated for a left ankle sprain in July 1995, while June 1996 
treatment records show treatment for a right ankle inversion 
injury.  In a July 1997 service medical history report, the 
veteran indicated she had swollen or painful joints.  The 
accompanying retirement medical examination report shows that 
evaluation of the lower extremities was normal.  

VA treatment records, dating from April 1998 to August 2002, 
show no complaints, findings, treatment or diagnoses 
associated with right or left ankle sprains.

An October 2000 VA podiatry examination report notes that 
range of motion was normal in both ankles.  Likewise, a 
September 2002 VA podiatry examination report shows normal 
range of motion in both ankles.  



Analysis

The veteran contends that she currently experiences frequent 
bilateral ankle sprains that she associates with inservice 
injuries.   

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The preponderance of the evidence is against the veteran's 
claim for service connection for bilateral ankle sprains.  
Although the evidence does indicate that the veteran suffered 
one left and one right ankle sprain or injury in service, 
there is no competent medical evidence of record that she 
currently has any diagnosed disability or injury as a result 
of those incidents.  In fact, the October 2000 and September 
2002 examiners specifically found that the veteran had full 
range of motion in both ankles and did not indicate any 
current ankle disabilities.  Service connection is not in 
order in the absence of any residuals or evidence of a 
disability currently.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
bilateral ankle sprains must be denied. 



Increased Evaluations

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2002).

Migraine Headaches-Factual Background

Service connection was granted for migraine headaches in a 
February 1998 rating decision and assigned a noncompensable 
evaluation.  In March 2000, the veteran raised the current 
claim for an increased evaluation for migraine headaches.  A 
September 2000 rating decision increased the evaluation for 
migraine headaches to 30 percent.  

An October 1998 VA treatment record indicates that the 
veteran took acetaminophen and ibuprofen for headaches and 
pain, and used these medications approximately three times a 
week.

During a July 2000 VA neurological examination, the veteran 
reported experiencing migraines five to six times every two 
months, lasting from hours to days.  Her headaches were 
associated with increased acoustic sensitivity, photophobia 
and nausea.  She intermittently used Imitrex for these 
headaches.  Examination revealed that the cranial nerves II 
through XII were intact.  Her reflexes were symmetrical and 
she had normal gross sensation and strength throughout.  The 
diagnosis was migraine headaches.

VA treatment records, dating from October 2000 to August 
2002, show that in June 2001, the veteran reported 
experiencing migraine headaches fifteen to seventeen times a 
month, for which she used oral or injectable Sumatriptin 
depending on the severity of her symptoms or if she 
experienced nausea.  The assessment was increased migraine 
frequency without neurological deficits.  The veteran 
complained of low back pain and migraines in October 2001.  
In December 2001, she reported problems with migraine 
headaches that were well managed if she took Sumatriptin 
early enough during the course of the headache.  In July 
2002, she reported taking Sumatriptin for migraine headaches 
approximately one to two times a month.  An August 2002 
physical therapy note indicates she was having a flare up of 
spinal pain and migraines.  

During her November 2002 Travel Board hearing before the 
undersigned, the veteran testified that she currently had no 
available sick leave at work primarily due to her back 
disability and migraine headaches.  She testified that she 
experienced headaches five to six times every two months and 
took Imitrex for relief.  

Analysis

The veteran's migraine headaches are currently evaluated as 
30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  Under Diagnostic Code 8100, a 30 percent 
evaluation for migraine headaches requires characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation 
requires very frequent completely prostrating attacks 
productive of severe economic inadaptability.  

A review of the medical evidence of record reflects that the 
veteran has complained of experiencing migraine headaches as 
much as seventeen times a month, but more commonly five to 
six times every two months, which last from hours to days and 
were sometimes accompanied by increased acoustic sensitivity, 
photophobia, and nausea.  She reported taking medication for 
her headaches, which was sometimes ineffective.  She has not 
indicated that these episodes were incapacitating, although 
she did testify that she has depleted her sick leave at work, 
in part due to her migraine headaches.  In view of the 
foregoing, the evidence does not show that the veteran's 
migraines are productive of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  She is currently employed as a 
nurse at a VA Medical Center.  Although she alleges a lot of 
lost time at work due to her headaches, the objective 
treatment records of record indicate the veteran's main 
disability interfering with her employment is her low back 
disability, and it cannot be said that she has severe 
economic inadaptability as a result of her headaches alone.  
She may have frequent headaches, as she alleges, but these 
are not shown to be completely prostrating, where she has to 
take to bed for relief.  Therefore, the Board finds that the 
provisions for a higher evaluation under Diagnostic Code 8100 
have not been met, and the veteran's claim for an increased 
evaluation for migraine headaches is denied.

Residuals of Right and Left Bunionectomies-Factual Background

Service connection was granted for residuals of bilateral 
bunionectomies in a February 1998 rating decision and 
assigned a noncompensable evaluation for the right 
bunionectomy and a 10 percent evaluation for the left 
bunionectomy.  In February 1999, the veteran raised the 
current claims for increased evaluations for the bilateral 
bunionectomies.  A September 1999 rating decision increased 
the evaluation for the right bunionectomy to 10 percent.  

VA treatment records, dating from June 1998 to June 1999, 
show the veteran complained of right foot pain at the site of 
a prior bunionectomy and requested a podiatry consultation in 
May 1999.  A June 1999 treatment record notes her complaints 
of pain in the bilateral forefeet, most prominent after 
prolonged walking and standing.  The assessment was forefoot 
pain secondary to flexible foot structure.

A July 1999 VA compensation examination report notes the 
veteran complained of pain in the medial aspect of both feet.  
Her pain was increased by daily exertion.  She had been 
recently fitted for orthotics.  Examination revealed 
bilateral pes planus.  There was no evidence of bunions.  
There was tenderness over the metatarsalphalangeal joints of 
both feet.  There was no other evidence of erythema, 
swelling, warmth or tenderness.  Both feet had full range of 
motion.  The veteran was able to stand and walk on her toes 
without difficulty, but with repetitive motion, and she 
quickly developed pain in both feet that was greater in the 
left foot.  However, she remained able to stand and walk on 
her toes.  The examiner estimated that the veteran had 20 
degrees reduction in range of motion secondary to her 
symptoms.  The diagnosis was bilateral healed status post 
bunionectomies, pes planus and mild strain.

In October 2000, the veteran underwent a VA podiatry 
examination.  At that time she complained of a constant, 
dull, aching pain along the scar areas of prior bunion 
surgeries to both feet.  The pain was increased with cold 
weather or the development of a storm.  She also reported 
some burning sensations.  She rated the pain as an 8 on a 
scale from 1 to 10, with 10 being the worst.  Her pain was 
also aggravated by shoe pressure.  

Examination of both feet revealed the skin to be cool to 
touch with no hair growth.  The appearance of both feet was 
normal.  There was no ulcerations or edema present.  
Sensitivity to vibration was normal on the right foot but 
there was increased pain with vibration on the dorsal medial 
aspect of the left first metatarsal head.  Range of motion of 
the toes, foot and ankles of both feet were all within normal 
limits.  The veteran had medium to low arch and had flat feet 
on standing.  There was bilateral rear foot valgus of 4 
degrees and right forefoot varus of 4 degrees.  There was no 
evidence of bunions or hammertoes.  X-ray studies revealed a 
c-shaped bony growth with pointed edges on the dorsal medial 
aspect of the 1st metatarsal head, the same area that was 
tender to touch.  There was also osteophytic growth on the 
dorsum of the talus head, the navicular and the first 
cuneiform metatarsal joint of both feet.  The assessments 
included exostosis, dorsal bump on the 1st metatarsal of the 
left foot; mild keloid scar formation; and neuroma.  The 
examiner noted that the veteran felt that her right foot was 
not much of a problem, but that her left foot still bothered 
her.  The examiner believed that a nerve was being irritated 
mostly by shoe pressure in the left foot.  

A September 2002 VA podiatry examination report notes the 
veteran complained of painful bunions, more painful on the 
left foot, rather than the right.  She complained of constant 
aches and swelling, rated as a 7 out of 10.  Examination 
revealed the skin of both feet to be cool to the touch with 
no hair present.  The appearance of both feet was normal.  
There was no ulcerations or edema noted.  The veteran was 
sensitive.  There was normal sensation to vibration on the 
right foot with increased pain on the dorsal medial aspect of 
the left first metatarsal head.  There was no tenderness on 
palpation of the 2nd and 3rd intermetatarsal spaces for 
neuroma.  Protective threshold was present and Tinel's sign 
was absent.  Range of motion of the toes, foot and ankle of 
both feet were all within normal limits.  The veteran had a 
medium to low arch that was flat on weight bearing.  There 
was a rear foot valgus of 4 degrees bilaterally, and 4 
degrees varus on the right forefoot.  X-ray studies revealed 
a wire in the distal phalanx at the base on the left toe.  
The toes appeared to be straight, also a bit shorter.  The 
first metatarsal was shorter than normal and there was a bone 
peak just off the articular cartilage on the medial side of 
the first metatarsal, the area where the veteran was very 
tender to touch on the left foot.  No degenerative arthritis 
was noted.  The assessments included exostosis; dorsal bump 
first metatarsal head left foot; keloid scar formation and 
neuroma.  There was no tenderness noted with range of motion 
testing.  

The examiner noted that some of the pain and discomfort the 
veteran was experiencing could be from the medial branch of 
the nerve being pressured with the bone edge against the 
shoes along the dorsal medial aspect of the first metatarsal.  
The examiner opined that the bunion surgery was successful 
and that the toes were straight.  The veteran was advised to 
continue to wear orthotics and to find shoes that had a 
little deeper toe box so as not to irritate the toes.  

During her November 2002 Travel Board hearing, the veteran 
testified that she had a nerve in her foot that was being 
irritated by a bone growth, that was also being rubbed by her 
shoe.  She wore orthotics in her shoes.

Analysis

The RO has assigned the veteran separate 10 percent 
evaluations under Diagnostic Codes 5280-5284 for the 
veteran's right and left foot residuals of bunionectomies.  
Under Diagnostic Code 5280, unilateral hallux valgus is 
assigned a maximum 10 percent rating when there has been 
surgery involving resection of metatarsal head, or when the 
condition is severe, if equivalent to amputation of the great 
toe. 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2002).

The appellant's bilateral foot disabilities may also be rated 
under Diagnostic Code 5284.  Under Diagnostic Code 5284, 
moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  A 30 percent evaluation is warranted when 
severe residuals of foot injuries are shown.  A 40 percent 
evaluation requires that the residuals be so severe as to 
result in actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2002).

In the instant case, the veteran maintains that her current 
ratings are not high enough as her bilateral foot disability 
is more severe.  She complains of foot tenderness and pain in 
the bilateral forefoot.

As stated above, the appellant is currently rated separate 10 
percent ratings under Diagnostic Code 5280 for her right and 
left foot disabilities.  Since this represents the maximum 
rating allowed for hallux valgus, higher schedular ratings 
are possible for the appellant's bilateral foot disabilities 
only if application of another diagnostic code is warranted.  
The Board notes that as previously stated, Diagnostic Code 
5284 allows for rating of other injuries of the foot, and a 
20 percent evaluation is assigned for moderately severe foot 
injuries.

The Board has reviewed the evidence of record in light of the 
rating criteria and finds that the evidence does not support 
a finding that the veteran suffers from moderately severe 
foot symptoms in either foot.  During the October 2000 and 
September 2002 VA examinations, although the veteran 
complained of considerable pain, the objective evidence shows 
that both feet appeared normal, the veteran was able to stand 
and walk on her toes.  There was no evidence of bunions or 
hammertoes.  Range of motion in both feet was normal, but the 
July 1999 examiner estimated that there was a 20 percent 
decreased range of motion due to painful motion.  Moreover, 
the veteran currently works full-time as a nurse and wears 
orthotics to alleviate some of her pain.

In light of the above, the Board concludes that there is no 
evidence that the veteran's right and left foot residuals of 
bunionectomies are more than moderate in degree. Accordingly, 
the Board finds no basis on which to assign higher 
evaluations under Diagnostic Code 5284 (foot injury) for 
either foot.  Such a conclusion is consistent with the sort 
of disability contemplated by the criteria for a 10 percent 
rating for the toes.  In other words, concluding that the 
veteran's disability is tantamount to no more than moderate 
foot disability is consistent with a conclusion that the sort 
of problems she experiences are no more disabling than those 
caused by "severe" hallux valgus.  The degree of discomfort 
she experiences as described on examination, without 
difficulties in gait, even when consideration of her 
functional loss due to pain is taken into account, is not 
tantamount to greater than moderate foot injury.  38 C.F.R. 
§§  4.40, 4.45 (2002).  Finally, with respect to both feet, 
as there is no evidence of service-connected flatfeet, weak 
foot, claw foot, hallux rigidus, hammer toe, or malunion or 
nonunion of the tarsal or metatarsal bones, Diagnostic Codes 
5276, 5277, 5278, 5281, 5282, and 5283 are not for 
application.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  Consequently, the Board finds that the 
preponderance of the evidence is against her claims for 
higher ratings. 

The Board also finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2002).  The current 
evidence of record does not demonstrate that her residual 
foot disabilities have resulted in frequent periods of 
hospitalization or in marked interference with employment.  



Small Bowel Resection-Factual Background

Service connection was granted for residuals of small bowel 
resection with microscopic anemia, pernicious anemia, 
psedomembranous colitis and scar in a February 1998 rating 
decision and assigned a 20 percent evaluation.  In February 
1999, the veteran raised the current claim for an increased 
evaluation for the residuals of a small bowel resection.  

During her July 1999 VA examination, the veteran gave a 
history of her small bowel surgery and reported having had a 
B12 deficiency requiring monthly B12 injections and resulting 
lactose intolerance.  She reported two days absenteeism from 
work in the last year due to diarrhea and two days related to 
anemia.  Examination of her abdomen revealed a large 
abdominal scar.  The abdomen was soft and nontender and was 
not distended.  There were good bowel sounds.  There was no 
hepatosplenomegaly, rebound, guarding or rigidity.  The 
assessment was status post small bowel resection with 
residuals and sequelae of a scar and B12 deficiency and 
associated anemia.  

VA treatment records, dating from March 1999 to February 
2001, show the veteran received B12 injections at monthly 
intervals and was on iron supplements.  An October 1999 
progress note indicated she also took iron supplements.  In 
December 1999, the veteran complained of a three-week history 
of diarrhea.  The assessment was possible 
diarrhea/constipation syndrome.  In October 2000, she was 
seen with new symptoms of urinary frequency, thirst and a 
bloated feeling.  She continued on B12 injections and oral 
contraceptives with iron.  The assessment included dysuria, 
anemia and continued irritable bowel syndrome symptoms.  In 
November 2000, the veteran was referred to the GI clinic 
depending on results of her ongoing iron deficiency anemia 
with stabilization after taking iron supplements.  Her B12 
deficiency and anemia were often included in assessments 
throughout the treatment period.  Her treatment records do 
not indicate any significant weight loss throughout this 
period or an inability to gain weight.

During her November 2002 Travel Board hearing, the veteran 
testified that she was required to have B12 injections and 
iron supplements as a result of her inservice small bowel 
resection.  She was unable to use dairy products as a result 
of the resection and felt that she also experienced 
associated symptoms of fatigue, tiredness and had a low level 
of energy.

Analysis

Under Diagnostic Code 7328, marked interference with 
absorption and nutrition, manifested by severe impairment of 
health objectively supported by examination findings 
including material weight loss warrants a 60 percent 
evaluation.  Definite interference with absorption and 
nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight 
loss warrants a 40 percent evaluation. Where there are 
symptoms to include diarrhea, anemia and an inability to gain 
weight, a 20 percent evaluation is warranted.

The predominant symptoms attributable to the veteran's 
residuals of small bowel resection are B12 deficiency and 
anemia requiring therapy and iron supplements, with 
intermittent episodes of diarrhea.  These symptoms, however, 
are contemplated by the evaluation currently assigned.  
Although the records repeatedly show the veteran has a B12 
deficiency and anemia due to small bowel resection residuals, 
these are successfully managed with monthly B12 injections 
and taking iron supplements.  Moreover there is no objective 
evidence that the veteran's health is impaired with definite 
weight loss.  Thus, the Board finds that the provisions for a 
higher evaluation under Diagnostic 7328 have not been met.  
The veteran's claim for an increased evaluation for 
postoperative residuals of a small bowel resection is denied.

The Board also finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2002).  The current 
evidence of record does not demonstrate that her residuals of 
a small bowel resecetion have resulted in frequent periods of 
hospitalization or in marked interference with her 
employment.  


ORDER

Service connection for bilateral ankle sprains is denied.

Increased evaluation for migraine headaches is denied.

Increased evaluation for right bunionectomy is denied.

Increased evaluation for left bunionectomy is denied.

Increased evaluation for residuals of resection of the small 
bowel is denied.


REMAND

In April 2001, the veteran filed a notice of disagreement 
with the September 2000 rating decision with regard to her 
claim of entitlement to service connection for visual 
problems.  38 C.F.R. § 20.201.  The Board is required to 
remand this issue to the RO for issuance of a proper 
statement of the case with regard to this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

New VA treatment records regarding varicose veins, have been 
submitted at the November 2002 Travel Board hearing, since 
the RO's last review of the claim without the veteran's 
waiver of the RO's initial consideration.  Likewise, although 
of record prior to the October 2002 Supplemental Statement of 
the Case, evidence pertaining to the veteran's hypertension, 
in particular an October 2000 VA examination report, was not 
considered and there is no waiver of the RO's consideration 
of that evidence.  On May 1, 2003, the United States Court of 
Appeals for the Federal Circuit held that the Board may not 
review evidence on an initial basis without a waiver from the 
appellant.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Regulations amending 38 C.F.R. § 4.71a, Diagnostic Code 5293 
pertaining to the evaluation of intervertebral disc syndrome 
became effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (August 22, 2002).  The criteria for evaluating 
intervertebral disc syndrome is applicable with regard to her 
initial evaluations for DJD of the lumbar spine, and although 
the RO did apply the amended regulations since it became 
effective, as evidenced in the October 2002 Supplemental 
Statement of the Case, there is no indication that the 
veteran and hr representative have been adequately notified 
of the amended regulation and of her right to submit 
additional evidence or argument.  

The Veterans Claims Assistance Act of 2000 indicates that VA 
shall provide a medical examination or opinion when necessary 
to make a decision in a claim.  Examinations are necessary 
where the evidence of record contains competent evidence that 
the claimant has a current disability and indicates that the 
disability may be associated with the claimant's active 
service but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  The evidence indicates 
that the veteran did have a rash in service and since service 
has been treated for several skin disorders and lesions and 
that she had varicose veins during service and is currently 
treated for the same.

In light of the foregoing circumstances, this matter is 
hereby REMANDED to the RO for the following action:

1.  The RO should, in accordance 
with applicable procedures, issue a 
Statement of the Case (SOC) on the 
issue of entitlement to service 
connection for a visual problem.  

2.  The RO should contact the 
veteran and request that she 
identify specific names, addresses 
and approximate dates of treatment 
for all VA and non-VA health care 
providers, who may possess 
additional records pertinent to her 
claims.  Then with any necessary 
authorization from the veteran, the 
RO should attempt to obtain copies 
of all treatment records identified 
by the veteran which have not been 
previously secured. 

3.  Thereafter, the RO should afford 
the veteran appropriate VA 
examinations to determine the nature 
and etiology of any current skin 
rash and varicose veins.  The 
examiners must review the entire 
claims file, and opine whether it is 
at least as likely as not that the 
veteran's current skin disorder and 
varicose veins, if found to be 
present, are related to service or 
any incident therein.  The 
physicians must also opine whether 
it is at least as likely as not that 
the veteran's service-connected 
hypertension caused or aggravated 
either her skin disorder or varicose 
veins.  A notation to the effect 
that this record review took place 
should be included with the 
physician's reports.  Any opinion 
provided should be supported by a 
complete rationale.  

The veteran is advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on her 
claim.

4.  The veteran should also be 
afforded VA orthopedic and 
neurological examinations to 
determine the nature and extent of 
any current DJD of the lumbar spine.  
The claims file must be made 
available to and reviewed by the 
examiners prior to the examinations.  
A notation to the effect that this 
record review took place should be 
included in the examination reports.  
The examiners should obtain an in-
depth history, to include prior 
employment and other physical 
activities.  The examinations should 
include range of motion and X-ray 
studies, as well as any other test 
or study deemed necessary by the 
examiners.  The orthopedic examiner 
is asked to identify and describe 
any current low back symptomatology 
and include comments on any 
functional loss associated with this 
disability due to more or less 
movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy 
of disuse.  If there is no evidence 
of any of the above factors on 
examination, the orthopedist should 
so state.  The orthopedic examiner 
should also inquire as to whether 
the veteran experiences flare-ups.  
If so, the examiner should describe, 
to the extent possible, any 
additional functional loss or 
limitation of motion during such 
flare-ups.  In evaluating the 
veteran's low back disorder, the 
examiners should comment on the 
veteran's intervertebral disc 
syndrome, including identifying the 
chronic orthopedic and neurological 
manifestations and the severity of 
such manifestations; identifying the 
number and duration of any 
incapacitating episodes during the 
past 12 months; and, identifying the 
treatment recommended for such.  

The veteran is advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on her 
claim.

5.  The RO should readjudicate the 
claims of entitlement to service 
connection for varicose veins and a 
skin rash, initial evaluations for 
DJD of the low back, and an 
increased evaluation for HTN, to 
include consideration of all 
evidence added to the files since 
the September 2002 supplemental 
statement of the case, and 
consideration of both the old and 
revised Diagnostic Code 5293.  The 
veteran should be notified of the 
new regulations.  If any of the 
benefits sought on appeal remains 
denied, a supplemental statement of 
the case should be provided to the 
veteran and her representative.  
After they have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


